Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 4/14/2022 has been entered. Claims 1-12 and 14-16 remain pending in this application. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edward Ramage on 6/9/2022.
The following amendments are made to applicant’s most recently submitted claims filed 4/14/2022. The attached proposed amendments dated 6/9/2022 and marked “OK to ENTER” serve as the basis for the authorized examiner’s amendment and are the final, allowable amendments.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 15 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Sakurda, the closest prior art of record, discloses a system for managing inhalant devices comprising a portable nebulizer or vaporization device comprising an ampoule holding chamber, a breath analysis device, and a microprocessor programmed to determine the type and dosing of a substance to be administered to a user based in party on the results of the breath analysis device. Sakurda does not disclose wherein “a piezoelectric transducer,” “wherein the portable nebulizer or vaporization device comprises a main body and a mouthpiece, wherein the mouthpiece is hingedly attached to the main body; wherein the atomization chamber is integral within the mouthpiece; wherein the piezoelectric transducer is located in the atomization chamber;” and “wherein the ampoule holding chamber is located is located below the mouthpiece and has an opening in which the ampoule is inserted; wherein the mouthpiece closes the ampoule chamber opening when in use and wherein the substance from the ampoule is delivered to the piezoelectric transducer via a pump,” and it would not be obvious to modify Sakurda with such features. While the inhalant management system of Sakurda could be used with a different type of personal, portable nebulizer or vaporization device, the specific features of the piezoelectric transducer located in the hinged mouthpiece attached to the main body and being fed substance via pump would not have been obvious to substitute. Further, none of the prior art suggests this combination of features in a nebulization or vaporization device. 
Regarding claim 1, Litherland (US PGPub 2002/0129812), the closest prior art of record, discloses a personal, portable nebulization or vaporization device with a plurality of ampoules held in a chamber, a separate atomization chamber, a piezoelectric transducer, and a removable mouthpiece.  Litherland does not disclose wherein “a piezoelectric transducer,” “wherein the portable nebulizer or vaporization device comprises a main body and a mouthpiece, wherein the mouthpiece is hingedly attached to the main body; wherein the atomization chamber is integral within the mouthpiece; wherein the piezoelectric transducer is located in the atomization chamber;” and “wherein the ampoule holding chamber is located is located below the mouthpiece and has an opening in which the ampoule is inserted; wherein the mouthpiece closes the ampoule chamber opening when in use and wherein the substance from the ampoule is delivered to the piezoelectric transducer via a pump,” and it would not be obvious to modify Litherland with such a feature. Litherland teaches a similar personable, portable nebulization or vaporization device, but it would not have been obvious to modify the device with the specific features of the piezoelectric transducer located in a hinged mouthpiece attached to the main body and being fed substance via pump. Litherland’s piezoelectric transducer is located in the main body and atomization takes place in the main body. It would not have been obvious to move the transducer to the mouthpiece and to further add a pump to feed the ampoule substance to the transducer.
Accordingly, claim 1 and dependents therein patentably define over the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0022931; US 2016/0022928; US 2003/0127538; US 2016/0271343; US 2003/0062038; US 5,950,619.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785      

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799